Citation Nr: 0328739	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-16 257A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability (other than sinusitis).

2.  Entitlement to service connection for mitral valve 
prolapse.

3.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

A review of VA outpatient treatment records reflects that the 
veteran complains of constant sinus headaches and sinus 
episodes for which he requires antibiotics and for which he 
requests narcotics from both VA and a private physician.  One 
April 2002 VA entry references that the veteran had not been 
seen at VA for such problem in many months, but that he 
regularly sees an outside internist.  Significantly, the most 
recent private medical evidence of record is dated in 2001.  
As such, additional development is warranted to obtain 
private medical records relevant to the initial rating issue 
on appeal.

Furthermore, although a VA respiratory examination was 
conducted in July 2002, findings specific to sinus problems 
are not discussed by that examiner.  An examiner's silence is 
insufficient evidence relevant to the presence or lack of 
symptomatology.  See Wisch v. Brown, 8 Vet. App. 139, 140 
(1995).  Thus, a contemporary examination is necessary.

In addition to the above, a review of the claims file reveals 
notice deficiencies relevant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The RO advised the 
veteran of the VCAA by letter dated in May 2001, but informed 
him he had 60 days in which to submit requested evidence or 
information.  That letter pertained to the issues of 
entitlement to service connection for mitral valve prolapse, 
a respiratory disability and sinusitis.  Then, in a letter 
dated in March 2002, the RO cited to the issues of 
entitlement to service connection for mitral valve prolapse 
and for a respiratory disability, and entitlement to an 
increased rating for sinusitis.  The RO advised the veteran 
as to examinations that would be scheduled and cited to 
evidence requested pertinent to epilepsy and then gave the 
veteran 30 days to respond.  The RO did not inform the 
veteran of the additional evidence and information needed to 
support his claims of entitlement to service connection for 
mitral valve prolapse and for a respiratory disability, and 
entitlement to a higher initial rating for sinusitis.  As 
such, this notice was not in compliance with 38 U.S.C.A. 
§ 5103.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, on September 22, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
corrective action by the RO is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should include a 
request that the veteran provide the 
names and addresses of all VA and private 
medical care providers who may possess 
records, not already of record, 
pertaining to post-service treatment or 
evaluation for any of the disabilities at 
issue.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should then attempt to obtain 
all pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  When the above has been completed, 
the veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the manifestations 
of the service-connected sinusitis and to 
ascertain the etiology of any other 
existing respiratory disorders.  The 
claims folders must be made available to 
the examiner for review and consideration 
of such should be reflected in the 
completed examination report.  Any 
indicated tests or studies should be 
conducted.  

The VA examiner is requested to discuss 
the number of non-incapacitating and 
incapacitating (one that requires bed 
rest and treatment by a physician) 
episodes of sinusitis experienced by the 
veteran per year based on consideration 
of a history taken in conjunction with 
the examination and review of the claims 
files.  The examiner should specifically 
note whether, and how often, the veteran 
has required prolonged (lasting four-to-
six weeks) antibiotic treatment and also 
identify the presence and degree of any 
headaches, pain, purulent discharge, 
osteomyelitis and/or crusting.  The 
examiner should also given an opinion 
concerning the impact of the disability 
on the veteran's ability to work.

With respect to each additional 
respiratory disorder found to be present, 
the examiner is requested to provide an 
opinion as to whether it is more likely 
than not, less likely than not or at 
least as likely as not the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by service-connected 
disability.  

The rationale for all opinions expressed 
must also be provided.

4.  The veteran should be also be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
mitral valve prolapse.  Any indicated 
studies should be performed, and the 
claims folders must be made available to 
and reviewed by the examiner.  The 
examiner is requested to confirm or rule 
out the presence of mitral valve 
prolapse.  If mitral valve prolapse is 
diagnosed, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not or at 
least as likely as not that such is 
etiologically related to the veteran's 
military service.  The rationale for the 
opinion must also be provided.

5.  After any additionally indicated 
development has been accomplished, the RO 
should readjudicate the issues on appeal 
based on all evidence received since its 
most recent consideration of the claims.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


